DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 31, 2021 has been considered.

Terminal Disclaimer

The terminal disclaimer filed on August 31, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/284,336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections

Claim 10 is objected to because of the following informalities:  claim 10, “the abnormity level calculating unit” (lines 1-2) lacks antecedent basis.  Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “failure determining unit” (claims 1, 3), “matrix calculating unit” (claim 1), “abnormality calculating unit” (claims 1, 10). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “failure determining unit” (claims 1, 3), “matrix calculating unit” (claim 1), “abnormality calculating unit” (claims 1, 10) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure for the “failure determining unit” (claim 1), “matrix calculating unit” (claim 1), “abnormality calculating unit” that are discussed or shown. There are no corresponding algorithms for the units. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1 and 9 recite an abstract idea of “determines whether the secondary battery has failed” (evaluation, mental concept), “performs sparsity regularization using the monitoring data as variables and thereby calculates a partial correlation coefficient matrix of the monitoring data” (mathematical concept, see specification, page 6, lines 10-13), “calculates, as an abnormality level, an amount of change in a partial correlation coefficient, which is a component of the partial correlation coefficient matrix, between two partial correlation coefficient matrices calculated at different periods” (mathematical concept, see specification, page 6, lines 13-16), and 
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea. “[A] data acquiring unit including one sensor acquiring a plurality of types of monitoring data to monitor a state of a secondary battery” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “a data acquiring unit including one sensor acquiring a plurality of types of monitoring data to monitor a state of a secondary battery” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). Recitation of a generic processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63). Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2, 5, and 7 are directed to an abstract idea.
Thus, claims 1, 2, 5, 7, and 9 are not patent eligible under 35 USC 101.
Claim 3 is tied to a practical application. Thus, claim 3 and its dependent claim 10 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ose (US 2015/0048838) in view of Hwang et al. (US 2018/0357539), Mi et al. (US 2019/0310321), and Hashimoto et al. (US 2018/0270132).

Regarding claims 1 and 9, Ose discloses a battery monitoring system and method (Fig. 1) comprising:
	a data acquiring unit (2, 3) including at least one sensor (2, 3), the data acquiring unit acquiring a plurality of types of monitoring data to monitor a state of a secondary battery (1) (paragraph 0027, lines 12-15); and
	a processor (paragraph 0027, lines 1-23) programmed to function as a failure determining unit (10) that determines whether the secondary battery has failed (Abstract, lines 1-4).


	the failure determining unit includes
		a matrix calculating unit that performs sparsity regularization using the monitoring data as variables and thereby calculates a partial correlation coefficient matrix of the monitoring data.

Hwang et al. discloses a failure determining unit (processor to minimize loss function, paragraph 0015, lines 1-2) includes a matrix calculating unit (processor computing a new parameter matrix, paragraph 0015, lines 1-2) that performs sparsity regularization using monitoring data as variables (processor computing an objective function having a regularization term for sparsity, paragraph 0015, lines 3-4; the objective function is defined by equation 2 using identified parameters, paragraph 0113, lines 5-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ose with a failure determining unit as disclosed by Hwang et al. for the purpose of performing sparsity regularization.

Ose as modified by Hwang et al. does not disclose
	the failure determining unit includes
		the matrix calculating unit that calculates a partial correlation coefficient matrix of the monitoring data, and
			an abnormality level calculating unit that calculates, as an abnormality level, an amount of change in a partial correlation coefficient, which is a component of 
	the failure determining unit is configured to determine that the secondary battery has failed when the calculated abnormality level exceeds a predetermined threshold. 
	 
Mi et al. discloses
	a failure determining unit includes (paragraph 0020, lines 2-4)
		a matrix calculating unit that calculates a partial correlation coefficient matrix of the monitoring data (paragraph 0020, lines 9-10, a correlation coefficient itself is part of a 1X1 matrix);
	an abnormality level calculating unit that calculates, as an abnormality level, an amount of change in a partial correlation coefficient, which is a component of the partial correlation coefficient matrix, between two partial correlation coefficient matrices calculated at different periods (recursively calculated correlation coefficients, Abstract, lines 4-7, a correlation coefficient itself is part of a 1X1 matrix).

Hashimoto et al. discloses
	a failure determining unit includes (Abstract, line 1)
		a matrix calculating unit that … calculates a partial correlation coefficient matrix of the monitoring data (Abstract, lines 4-6, a correlation coefficient is itself part of a 1X1 matrix), and
		an abnormality level calculating unit that calculates, as an abnormality level, an amount of change in a partial correlation coefficient, which is a component of 
	the failure determining unit is configured to determine failure when the calculated abnormality level exceeds a predetermined threshold (Abstract, lines 7-10). 

As discussed above, Mi et al. discloses calculating a partial correlation coefficient matrix of the monitoring data and calculating an abnormality level of a secondary battery based on an amount of change in a partial correlation coefficient. Hashimoto et al. discloses determining failure when the calculated abnormality level exceeds a predetermined threshold. Accordingly, it would have been obvious to calculate an abnormality level of a secondary battery based on an amount of change in a partial correlation coefficient exceeding a threshold as suggested by Hashimoto et al. to further confirm the abnormality level.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ose as modified with a failure determining unit as suggested by Mi et al. and Hashimoto et al. for the purpose of calculating an abnormality level of a secondary battery based on an amount of change in a partial correlation coefficient exceeding a threshold, thus, further confirm the abnormality level.

Regarding claim 2, Ose as modified by Hwang et al., Mi et al., and Hashimoto et al. does not disclose

	the abnormality level calculating unit is configured to calculate the abnormality level using two partial correlation coefficient matrices that are configured by a newest calculated partial correlation coefficient matrix and a partial correlation coefficient matrix that has been calculated immediately before the newest calculated partial 
correlation matrix. 

Mi et al. discloses
	the matrix calculating unit is configured to periodically calculate the partial correlation coefficient matrix (paragraph 0020, lines 9-13, a correlation coefficient itself is part of a 1X1 matrix); and
	the abnormality level calculating unit is configured to calculate the abnormality level using two partial correlation coefficient matrices that are configured by a newest calculated partial correlation coefficient matrix and a partial correlation coefficient matrix that has been calculated immediately before the newest calculated partial 
correlation matrix (the correlation coefficient is compared with a previously calculated correlation coefficient to determine a drop, the drop in correlation coefficient can determine a faulty battery cell, paragraph 0020, lines 11-17, a correlation coefficient itself is part of a 1X1 matrix). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ose as modified with a matrix calculating unit and 

	Prior Art Note

	Claims 3, 5, 7, and 10 do not have prior art rejections.
The combination as claimed wherein a battery monitoring system and method comprising at least either of the memory and the failure determining unit is arranged outside the vehicle (claim 3) or calculate the partial correlation coefficient matrix using at least a closed circuit voltage, a charge/discharge current, a state of charge, and a battery temperature of the secondary battery as the monitoring data (claim 5) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on August 31, 2021 have been fully considered but they are not persuasive.
With regard to the claim interpretation, Applicants argue the claims to include
Inherently structural features that do not necessitate a $112(f) interpretation. Notably, the failure determining unit (and its included units) is tied to a processor.
	Examiner’s position is that while the claims recite the “processor [is] programmed to function as a failure determining unit”, the failure determining unit does not necessarily comprise the processor (they may be two separate elements that function 
With regard to the 35 USC 101 rejection, Applicants argue “at the very least, the
claims are tied to a practical application under step 2A, prong 2 of the Alice test and should be patent eligible. The claims are specifically tied to a battery monitoring system that determines when a secondary battery has failed. The claimed invention resolves a problem whereby in a case tied to a practical application under step 2A, prong 2 of the Alice test and should be patent eligible. 35 U.S.C. §112(a).”
Examiner’s position is that “determining when/whether a secondary battery has failed” is directed to an abstract idea as discussed above. There is no action/practical application recited in the claims in response to the determined failure of the secondary battery. Absent an action or practical application in response to the determined failure, the failure of the second battery would still remain. Thus, the claimed invention does not resolve the failure of the secondary battery.
Applicants further argue “the claimed invention allows for an improvement of the computer itself, which will be due to the lower amount of data to be stored, improved processing, and overall computing capabilities”.
Examiner’s position is that pursuant to MPEP 2106.05(a), “[i]f it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize 
There is no discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution, realized in the claims, to overcome the technical problem. Accordingly, the claimed invention does not improve upon conventional functioning of a computer, or upon conventional technology or technological processes.
With regard to the 35 USC 103 rejection, Applicants argue “the references lack any disclosure or suggestion of a partial correlation coefficient … . Notably, in probability theory and statistics, partial correlation measures the degree of association between two random variables, with the effect of a set of controlling random variables removed.”
Examiner’s position is that Applicants argument above relies on a definition of partial correlation from Wikipedia (see Wikipedia, Partial Correlation). Examiner notes that Wikipedia is not a reliable source of technical information since anyone from the 
Likewise, Hashimoto discloses calculating a correlation coefficient (Abstract, lines 4-6). While Hashimoto does not expressly disclose a “partial” correlation coefficient, Hashimoto discloses “[t]he correlation coefficient 502 indicates a correlation coefficient between a flow with the flow ID 500 and a flow with the paired flow ID 501. The flow ID 500 and the paired flow ID 501 belong to a same flow group” (paragraph 0069). There are no controlling random variables. Thus, paragraph 0069 of Hashimoto implies a “partial” correlation as defined in Wikipedia. Furthermore, Shiba et al. (US 2019/0018397), Ota et al. (US 2018/0348728), and Nishida et al. (US 2018/0285317) disclose that partial correlation and correlation are similar/equivalent (Shiba et al., paragraph 0091, lines 4-7; Ota et al., paragraph 0019, lines 5-6; Nishida et al., paragraph 0021, lines 3-6). 

Examiner’s position is discussed in the above rejections. In particular, Mi discloses a matrix calculating unit that calculates a partial correlation coefficient matrix of the monitoring data (paragraph 0020, lines 9-10, a correlation coefficient itself is part of a 1X1 matrix). Likewise, Hashimoto discloses a matrix calculating unit that … calculates a partial correlation coefficient matrix of the monitoring data (Abstract, lines 4-6, a correlation coefficient is itself part of a 1X1 matrix).
Applicants further argue “[c]onsequently, the cited art also fails to disclose calculating as an abnormality level, an amount of change in a partial correlation coefficient, which is a component of the partial correlation coefficient matrix, between two partial correlation coefficient matrices calculated at different periods, as described in the abnormality level calculating unit of claim 1.”
	Examiner’s position is discussed in the above rejections. In particular, Mi et al. discloses an abnormality level calculating unit that calculates, as an abnormality level, an amount of change in a partial correlation coefficient, which is a component of the partial correlation coefficient matrix, between two partial correlation coefficient matrices calculated at different periods (recursively calculated correlation coefficients, Abstract, lines 4-7, a correlation coefficient itself is part of a 1X1 matrix).
Likewise, Hashimoto discloses an abnormality level calculating unit that calculates, as an abnormality level, an amount of change in a partial correlation coefficient, which is a component of the partial correlation coefficient matrix, between 
Applicant’s remaining arguments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wikipedia (“Partial correlation”) is mentioned in Applicants remarks and defines the term “partial correlation”.
	Wikipedia (“Structured sparsity regularization”) is mentioned in Applicants remarks and describes structured sparsity regularization as a learning method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
November 8, 2021